Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                          Desc: Main
                           Document Page 1 of 26




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO

 ____________________________________________
                                                                       )
 In re:                                                                )
                                                                       )   PROMESA
 THE FINANCIAL OVERSIGHT AND                                           )   Title III
 MANAGEMENT BOARD FOR PUERTO RICO,                                     )
                                                                       )   Case No. 3:17-bk-03283 (LTS)
                      as representative of                             )
                                                                       )
 THE COMMONWEALTH OF PUERTO RICO, et al.,
                                                                       )
                      Debtors.                                         )
                                                                       )
 ____________________________________________ X
                                                                       )
 In re:                                                                )
                                                                       )
 THE FINANCIAL OVERSIGHT AND                                           )   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO                                      )   Title III
                                                                       )
                                                                           Case No. 3:17-bk-03566 (LTS)
                       as representative of                            )
                                                                       )
 THE EMPLOYEES RETIREMENT SYSTEM OF THE )
 GOVERNMENT OF THE COMMONWEALTH OF                                     )
 PUERTO RICO,                                                          )
                                                                       )
                      Debtor.                                          )
                                                                       )
 --------------------------------------------------------------------- X


                           NOTICE OF APPEAL TO THE
             UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                    Desc: Main
                           Document Page 2 of 26



 TO THE HONORABLE COURT:

        Notice is hereby given that Andalusian Global Designated Activity Company, Crown

 Managed Accounts for and on behalf of Crown/PW SP, Glendon Opportunities Fund, L.P., LMA

 SPC for and on behalf of Map 98 Segregated Portfolio, Mason Capital Master Fund LP, Oaktree-

 Forrest Multi-Strategy, LLC (Series B), Oaktree Opportunities Fund IX, L.P., Oaktree

 Opportunities Fund IX (Parallel), L.P., Oaktree Opportunities Fund IX (Parallel 2), L.P., Oaktree

 Huntington Investment Fund II, L.P., Oaktree Opportunities Fund X, L.P., Oaktree Opportunities

 Fund X (Parallel), L.P., Oaktree Opportunities Fund X (Parallel 2), L.P., Oaktree Value

 Opportunities Fund Holdings, L.P., 1 Oceana Master Fund Ltd., Ocher Rose, L.L.C., Pentwater

 Merger Arbitrage Master Fund Ltd., Puerto Rico AAA Portfolio Bond Fund, Inc., Puerto Rico

 AAA Portfolio Bond Fund II, Inc., Puerto Rico AAA Portfolio Target Maturity Fund, Inc., Puerto

 Rico Fixed Income Fund, Inc., Puerto Rico Fixed Income Fund II, Inc., Puerto Rico Fixed Income

 Fund III, Inc., Puerto Rico Fixed Income Fund IV, Inc., Puerto Rico Fixed Income Fund V, Inc.,

 Puerto Rico GNMA & U.S. Government Target Maturity Fund, Inc., Puerto Rico Investors Bond

 Fund I, Puerto Rico Investors Tax-Free Fund, Inc., Puerto Rico Investors Tax-Free Fund, Inc. II,

 Puerto Rico Investors Tax-Free Fund III, Inc., Puerto Rico Investors Tax-Free Fund IV, Inc.,

 Puerto Rico Investors Tax-Free Fund V, Inc., Puerto Rico Investors Tax-Free Fund VI, Inc., Puerto

 Rico Mortgage-Backed & U.S. Government Securities Fund, Inc., PWCM Master Fund Ltd.,

 Redwood Master Fund, Ltd, Tax-Free Puerto Rico Fund, Inc., Tax- Free Puerto Rico Fund II, Inc.,

 and Tax-Free Puerto Rico Target Maturity Fund, Inc., and SV Credit, L.P., movants and parties in


        1
           Oaktree Opportunities Fund IX, L.P., Oaktree Opportunities Fund IX (Parallel), L.P., and
 Oaktree Opportunities Fund IX (Parallel 2), L.P. hold through Opps Culebra Holdings, L.P.
 Oaktree Huntington Investment Fund II, L.P. holds through Oaktree Opportunities Fund X
 Holdings (Delaware), L.P. Oaktree Opportunities Fund X, L.P., Oaktree Opportunities Fund X
 (Parallel), L.P., and Oaktree Opportunities Fund X (Parallel 2), L.P. hold through Oaktree Opps X
 Holdco Ltd.

                                                 2
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                     Desc: Main
                           Document Page 3 of 26



 interest in the above-captioned Title III proceedings, appeal to the United States Court of Appeals

 for the First Circuit from the Order dated and entered in the United States District Court for the

 District of Puerto Rico on January 7, 2020 (ECF No. 9712 in Case No. 17-bk-03283 and ECF

 No. 763 in Case No. 17-bk-03566) (the “Order”), which denied movants’ Renewed Motion of

 Certain Secured Creditors of the Employees Retirement System of the Government of the

 Commonwealth of Puerto Rico for Appointment as Trustees Under 11 U.S.C. § 926 (ECF No.

 9260 in Case No. 17-bk-03283 and ECF No. 704 in Case No. 17-bk-03566). Copies of the Order

 are attached hereto.

        The parties to the Judgment appealed from and the names and addresses of their respective

 attorneys are as follows:




                                                 3
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                  Desc: Main
                           Document Page 4 of 26



 Movants Andalusian Global Designated Activity Company, Crown Managed Accounts for and
 on behalf of Crown/PW SP, Glendon Opportunities Fund, L.P., LMA SPC for and on behalf of
 Map 98 Segregated Portfolio, Mason Capital Master Fund LP, Oaktree-Forrest Multi-Strategy,
 LLC (Series B), Oaktree Opportunities Fund IX, L.P., Oaktree Opportunities Fund IX
 (Parallel), L.P., Oaktree Opportunities Fund IX (Parallel 2), L.P., Oaktree Huntington
 Investment Fund II, L.P., Oaktree Opportunities Fund X, L.P., Oaktree Opportunities Fund X
 (Parallel), L.P., Oaktree Opportunities Fund X (Parallel 2), L.P., Oaktree Value Opportunities
 Fund Holdings, L.P., Oceana Master Fund Ltd., Ocher Rose, L.L.C., Pentwater Merger
 Arbitrage Master Fund Ltd., PWCM Master Fund Ltd., Redwood Master Fund, Ltd, and SV
 Credit, L.P.

  JONES DAY                                         DELGADO & FERNÁNDEZ, LLC
  Bruce Bennett (pro hac vice)                      Alfredo Fernández-Martínez
  555 South Flower Street,                          PO Box 11750
  Fiftieth Floor                                    Fernández Juncos Station
  Los Angeles, California 90071                     San Juan, PR 00910
  Tel. (213) 489-3939                               Tel. (787) 274-1414
  Fax: (213) 243-2539                               Fax: (787) 764-8241
  bbennett@jonesday.com                             afernandez@delgadofernandez.com
                                                    USDC-PR 210511
  Benjamin Rosenblum (pro hac vice)
  250 Vesey Street
  New York, NY 10281
  Tel. (212) 326-3939
  Fax: (212) 755-7306
  brosenblum@jonesday.com

  Geoffrey S. Stewart (pro hac vice)
  Beth Heifetz (pro hac vice)
  Sparkle L. Sooknanan (pro hac vice)
  51 Louisiana Ave. N.W.
  Washington, DC 20001
  Tel. (202) 879-3939
  Fax: (202) 626-1700
  gstewart@jonesday.com
  bheifetz@jonesday.com
  ssooknanan@jonesday.com

 Movants Puerto Rico AAA Portfolio Bond Fund, Inc., Puerto Rico AAA Portfolio Bond Fund
 II, Inc., Puerto Rico AAA Portfolio Target Maturity Fund, Inc., Puerto Rico Fixed Income
 Fund, Inc., Puerto Rico Fixed Income Fund II, Inc., Puerto Rico Fixed Income Fund III, Inc.,
 Puerto Rico Fixed Income Fund IV, Inc., Puerto Rico Fixed Income Fund V, Inc., Puerto Rico
 GNMA & U.S. Government Target Maturity Fund, Inc., Puerto Rico Investors Bond Fund I,
 Puerto Rico Investors Tax-Free Fund, Inc., Puerto Rico Investors Tax-Free Fund, Inc. II,
 Puerto Rico Investors Tax-Free Fund III, Inc., Puerto Rico Investors Tax-Free Fund IV, Inc.,
 Puerto Rico Investors Tax-Free Fund V, Inc., Puerto Rico Investors Tax-Free Fund VI, Inc.,

                                                4
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                  Desc: Main
                           Document Page 5 of 26



 Puerto Rico Mortgage-Backed & U.S. Government Securities Fund, Inc., Tax-Free Puerto
 Rico Fund, Inc., Tax- Free Puerto Rico Fund II, Inc., and Tax-Free Puerto Rico Target
 Maturity Fund, Inc.

  WHITE & CASE LLP                                 SÁNCHEZ PIRILLO LLC
  Glenn M. Kurtz (pro hac vice)                    270 Muñoz Rivera Avenue, Suite 1110 San
  John K. Cunningham (pro hac vice)                Juan, PR 00918
  1221 Avenue of the Americas                      Tel. (787) 522-6776
  New York, NY 10036                               Fax: (787) 522-6777
  Tel. (212) 819-8200
  Fax (212) 354-8113                               José C. Sánchez-Castro
  gkurtz@whitecase.com                             USDC-PR 213312
  jcunningham@whitecase.com                        jsanchez@sanpir.com

  Jason N. Zakia (pro hac vice)                    Alicia I. Lavergne-Ramírez
  Cheryl T. Sloane (pro hac vice)                  USDC-PR 215112
  Jesse L. Green (pro hac vice)                    alavergne@sanpir.com
  200 S. Biscayne Blvd., Suite 4900
  Miami, FL 33131
  Tel. (305) 371-2700
  Fax (305) 358-5744
  jzakia@whitecase.com


 Objector The Financial Oversight and Management Board for Puerto Rico, as representative of
 the Employees Retirement System of the Government of the Commonwealth of Puerto Rico

  PROSKAUER ROSE LLP                               Luis F. del Valle-Emmanuelli
  Martin J. Bienenstock                            USDC-PR No. 209514
  Brian S. Rosen                                   P.O. Box 79897
  Jeff W. Levitan                                  Carolina, Puerto Rico 00984-9897
  Paul V. Possinger                                Tel. 787.977.1932
  Margaret A. Dale                                 Fax. 787.722.1932
  (Admitted Pro Hac Vice)                          dvelawoffices@gmail.com
  Eleven Times Square
  New York, NY 10036                               OF COUNSEL FOR
  Tel: (212) 969-3000                              A&S LEGAL STUDIO, PSC
  Fax: (212) 969-2900                              434 Avenida Hostos
                                                   San Juan, PR 00918
                                                   Tel: (787) 751-6764/ 763-0565
                                                   Fax: (787) 763-8260




                                               5
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02             Desc: Main
                           Document Page 6 of 26



 Objector Puerto Rico Fiscal Agency and Financial Advisory Authority

  O’MELVENY & MYERS LLP                           MARINI PIETRANTONI MUÑIZ LLC
  John J. Rapisardi                               Luis C. Marini-Biaggi
  Suzzanne Uhland                                 USDC No. 222301
  (Admitted Pro Hac Vice)                         Email: lmarini@mpmlawpr.com
  7 Times Square
  New York, New York 10036                        Carolina Velaz-Rivero
  Tel: (212) 326-2000                             USDC No. 300913
  Fax: (212) 326-2061                             E:mail: cvelaz@mpmlawpr.com

  Peter Friedman                                  250 Ponce de León Ave.
  (Admitted Pro Hac Vice)                         Suite 900
  1625 Eye Street, NW                             San Juan, Puerto Rico, 00918
  Washington, D.C. 20006                          Tel: (787) 705-2171
  Tel: (202) 383-5300                             Fax: (787) 936-7494
  Fax: (202) 383-5414

 Objector The Official Committee of Retired Employees of Puerto Rico

  JENNER & BLOCK LLP                              BENNAZAR, GARCÍA & MILIÁN, C.S.P.
  Robert Gordon (admitted pro hac vice)           A.J. Bennazar-Zequeira
  Richard Levin (admitted pro hac vice)           Héctor M. Mayol Kauffmann
  Carl Wedoff (admitted pro hac vice)             Edificio Union Plaza
  919 Third Ave                                   1701 Avenida Ponce de León #416
  New York, NY 10022-3908                         Hato Rey, San Juan, PR 00918
  rgordon@jenner.com                              ajb@bennazar.org
  rlevin@jenner.com                               hector.mayol@bennazar.org
  cwedoff@jenner.com                              787-754-9191 (telephone)
  212-891-1600 (telephone)                        787-764-3101 (facsimile)
  212-891-1699 (facsimile)

  Catherine Steege (admitted pro hac vice)
  Melissa Root (admitted pro hac vice)
  Landon Raiford (admitted pro hac vice)
  353 N. Clark Street
  Chicago, IL 60654
  csteege@jenner.com
  mroot@jenner.com
  lraiford@jenner.com
  312-222-9350 (telephone)
  312-239-5199 (facsimile)




                                              6
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                      Desc: Main
                           Document Page 7 of 26



 In San Juan, Puerto Rico, today January 8, 2020.
 By:
 /s/ Alfredo Fernández-Martínez   _             /s/ Bruce Bennett
 Alfredo Fernández-Martínez                        Bruce Bennett (pro hac vice)
 DELGADO & FERNÁNDEZ, LLC                          JONES DAY
 P.O. Box 11750                                    555 South Flower Street, Fiftieth Floor
 Fernández Juncos Station                          Los Angeles, California 90071
 San Juan, Puerto Rico 00910-1750                  Tel. (213) 489-3939
 Tel. (787) 274-1414                               Fax: (213) 243-2539
 Fax: (787) 764-8241                               bbennett@jonesday.com
 afernandez@delgadofernandez.com                    Benjamin Rosenblum (pro hac vice)
 USDC-PR 210511                                     JONES DAY
                                                    250 Vesey Street
                                                    New York, NY 10281
                                                    Tel. (212) 326-3939
                                                    Fax: (212) 755-7306
                                                    brosenblum@jonesday.com
                                                    Geoffrey S. Stewart (pro hac vice)
                                                    Beth Heifetz (pro hac vice)
                                                    Sparkle L. Sooknanan (pro hac vice)
                                                    JONES DAY
                                                    51 Louisiana Ave. N.W.
                                                    Washington, DC 20001
                                                    Tel. (202) 879-3939
                                                    Fax: (202) 626-1700
                                                    gstewart@jonesday.com
                                                    bheifetz@jonesday.com
                                                    ssooknanan@jonesday.com

   Counsel for Andalusian Global Designated Activity Company, Crown Managed Accounts for
 and on behalf of Crown/PW SP, Glendon Opportunities Fund, L.P., LMA SPC for and on behalf
     of Map 98 Segregated Portfolio, Mason Capital Master Fund L.P., Oaktree-Forrest Multi-
 Strategy, LLC (Series B), Oaktree Opportunities Fund IX, L.P., Oaktree Opportunities Fund IX
       (Parallel), L.P., Oaktree Opportunities Fund IX (Parallel 2), L.P., Oaktree Huntington
   Investment Fund II, L.P., Oaktree Opportunities Fund X, L.P., Oaktree Opportunities Fund X
  (Parallel), L.P., Oaktree Opportunities Fund X (Parallel 2), L.P., Oaktree Value Opportunities
      Fund Holdings, L.P., Oceana Master Fund Ltd., Ocher Rose, L.L.C., Pentwater Merger
    Arbitrage Master Fund Ltd., PWCM Master Fund Ltd., Redwood Master Fund, Ltd., and SV
                                             Credit, L.P.




                                                    7
Case:17-03283-LTS Doc#:9723 Filed:01/08/20 Entered:01/08/20 12:27:02                  Desc: Main
                           Document Page 8 of 26


  /s/ Alicia I. Lavergne-Ramírez                    /s/ John K. Cunningham
     José C. Sánchez-Castro                            Glenn M. Kurtz (pro hac vice)
     USDC-PR 213312                                    John K. Cunningham (pro hac vice)
     jsanchez@sanpir.com                               WHITE & CASE LLP
                                                       1221 Avenue of the Americas
    Alicia I. Lavergne-Ramírez
                                                       New York, NY 10036
    USDC-PR 215112
                                                       Tel. (212) 819-8200
    alavergne@sanpir.com
                                                       Fax (212) 354-8113
                                                       gkurtz@whitecase.com
    SÁNCHEZ PIRILLO LLC
                                                       jcunningham@whitecase.com
    270 Muñoz Rivera Avenue, Suite 1110 San
    Juan, PR 00918
    Tel. (787) 522-6776                               Jason N. Zakia (pro hac vice)
                                                      Jesse L. Green (pro hac vice)
    Fax: (787) 522-6777
                                                      Cheryl T. Sloane (pro hac vice)
                                                      WHITE & CASE LLP
                                                      200 S. Biscayne Blvd., Suite 4900
                                                      Miami, FL 33131
                                                      Tel. (305) 371-2700
                                                      Fax (305) 358-5744
                                                      jzakia@whitecase.com


      Counsel for Puerto Rico AAA Portfolio Bond Fund, Inc., Puerto Rico AAA Portfolio Bond
       Fund II, Inc., Puerto Rico AAA Portfolio Target Maturity Fund, Inc., Puerto Rico Fixed
    Income Fund, Inc., Puerto Rico Fixed Income Fund II, Inc., Puerto Rico Fixed Income Fund
     III, Inc., Puerto Rico Fixed Income Fund IV, Inc., Puerto Rico Fixed Income Fund V, Inc.,
     Puerto Rico GNMA & U.S. Government Target Maturity Fund, Inc., Puerto Rico Investors
      Bond Fund I, Puerto Rico Investors Tax-Free Fund, Inc., Puerto Rico Investors Tax-Free
    Fund II, Inc., Puerto Rico Investors Tax-Free Fund III, Inc., Puerto Rico Investors Tax-Free
    Fund IV, Inc., Puerto Rico Investors Tax-Free Fund V, Inc., Puerto Rico Investors Tax- Free
    Fund VI, Inc., Puerto Rico Mortgage-Backed & U.S. Government Securities Fund, Inc., Tax-
    Free Puerto Rico Fund, Inc., Tax-Free Puerto Rico Fund II, Inc., and Tax-Free Puerto Rico
                                      Target Maturity Fund, Inc.




                                                8
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                            Entered:01/07/20 12:27:02
                                                             12:15:06                           Desc: Main
                           Document
                            Document PagePage91of
                                               of26
                                                  9



                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF PUERTO RICO
 ----------------------------------------------------------x
 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of                                                 No. 17 BK 3283-LTS

 THE COMMONWEALTH OF PUERTO RICO                                              (Jointly Administered)
 et al.,

                            Debtors. 1
 ----------------------------------------------------------x
 In re:                                                                       PROMESA
                                                                              Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of                                                 No. 17 BK 3566-LTS

 THE EMPLOYEES RETIREMENT SYSTEM
 OF THE GOVERNMENT OF THE
 COMMONWEALTH OF PUERTO RICO,

                            Debtor.
 ----------------------------------------------------------x

         MEMORANDUM OPINION AND ORDER DENYING RENEWED MOTION OF CERTAIN
     SECURED CREDITORS OF THE EMPLOYEES RETIREMENT SYSTEM OF THE GOVERNMENT OF
  THE COMMONWEALTH OF PUERTO RICO FOR APPOINTMENT AS TRUSTEES UNDER 11 U.S.C. § 926



 1
         The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
         number and the last four (4) digits of each Debtor’s federal tax identification number, as
         applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy
         Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
         Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS)
         (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation
         Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567-LTS) (Last Four Digits of Federal
         Tax ID: 3808); (iv) Employees Retirement System of the Government of the Commonwealth
         of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of
         Federal Tax ID: 9686); (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy
         Case No. 17-BK-4780-LTS) (Last Four Digits of Federal Tax ID: 3747); and (vi) Puerto Rico
         Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19-BK-5523-LTS) (Last Four
         Digits of Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy Case
         numbers due to software limitations).


 200107 MEM ORDER RE ERS 926 MOT.DOCX                      VERSION JANUARY 7, 2020                     1
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                     Desc: Main
                          Document
                            Document PagePage10
                                              2 of 9
                                                   26



                Before the Court is the Renewed Motion of Certain Secured Creditors of the

 Employees Retirement System of the Government of the Commonwealth of Puerto Rico for

 Appointment as Trustees Under 11 U.S.C. § 926 (Docket Entry No. 9260 in Case No. 17-3283,

 the “Motion”). 2 The Motion was filed by certain holders of bonds (the “Bondholders”) issued by

 the Employees Retirement System of the Government of the Commonwealth of Puerto Rico

 (“ERS”). It requests entry of an order appointing the Bondholders as trustees of ERS under

 Section 926(a) of the Bankruptcy Code, 11 U.S.C. § 926(a), 3 for the purpose of prosecuting

 certain avoidance claims. In the alternative, the Motion seeks appointment of a third party as

 trustee to pursue those claims, with the trustee’s fees and expenses to be paid by ERS.

                The Court has subject matter jurisdiction of this contested matter pursuant to 48

 U.S.C. § 2166(a). The Court heard oral argument on the Motion on December 11, 2019 (the

 “Hearing”). Having considered carefully all of the submissions and arguments made in

 connection with the Motion, the Court denies the Motion for the following reasons.



                                            BACKGROUND

                The Motion arises against a backdrop of extensive litigation by the Bondholders

 related to their assertion that certain public pension-related legislation (the “Pay-Go

 Legislation”) enacted by the Commonwealth of Puerto Rico (the “Commonwealth”) after the

 commencement of the above-captioned Title III Cases, “at the . . . behest” of the Financial



 2
        All docket entry references herein are to entries in Case No. 17-3283, unless otherwise
        specified.
 3
        The sections of the Bankruptcy Code cited in this Memorandum Opinion and Order are
        made applicable in the above-captioned cases by Section 301(a) of the Puerto Rico
        Oversight, Management, and Economic Stability Act (“PROMESA”), 48 U.S.C.
        § 2161(a).


 200107 MEM ORDER RE ERS 926 MOT.DOCX              VERSION JANUARY 7, 2020                          2
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                    Desc: Main
                          Document
                            Document PagePage11
                                              3 of 9
                                                   26



 Oversight and Management Board for Puerto Rico (the “Oversight Board”), wrongfully

 “purport[ed] to dismantle ERS and transfer all of ERS’s assets, including its revenues and its

 right to receive revenues, to the Commonwealth.” (Motion at 2.) According to the Bondholders,

 the Pay-Go Legislation left ERS insolvent and unable to fulfill its obligations to the

 Bondholders. (Motion at 15.) Those and related allegations underpin the Bondholders’ positions

 in several past and current adversary proceedings, contested matters, and civil actions brought in

 this Court and elsewhere. (See, e.g., Altair Global Credit Opportunities Fund (A), LLC v.

 Commonwealth of Puerto Rico, Adv. Proc. No. 17-219-LTS; Altair Global Credit Opportunities

 Fund (A), LLC v. Commonwealth of Puerto Rico, Adv. Proc. No. 17-220-LTS; ERS

 Bondholders’ Motion and Request for Allowance and Payment of Post-Petition and

 Administrative Expense Claims, Docket Entry No. 9294.)

                On February 19, 2019, the Bondholders filed a motion substantially similar to the

 instant Motion. (Motion of Certain Secured Creditors of the Employees Retirement System of the

 Government of the Commonwealth of Puerto Rico for Appointment as Trustees Under 11 U.S.C.

 § 926, Docket Entry No. 5169, the “First Section 926 Motion”). Prior to the hearing on the First

 Section 926 Motion, the Oversight Board and the Puerto Rico Fiscal Agency and Financial

 Advisory Authority entered into a stipulation tolling for 270 days the statutes of limitations

 applicable to certain Commonwealth avoidance claims pursuant to sections 546(a) and 549(d) of

 the Bankruptcy Code. (Stipulation Between the Commonwealth of Puerto Rico and the

 Employees Retirement System of the Government of the Commonwealth of Puerto Rico

 Regarding the Tolling of Statute of Limitations and Order, Docket Entry No. 5271, the “Tolling

 Stipulation”). The Bondholders subsequently withdrew the First Section 926 Motion. (Notice of

 Withdrawal Without Prejudice of Motion of Certain Secured Creditors of the Employees




 200107 MEM ORDER RE ERS 926 MOT.DOCX              VERSION JANUARY 7, 2020                        3
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                   Desc: Main
                          Document
                            Document PagePage12
                                              4 of 9
                                                   26



 Retirement System of the Government of the Commonwealth of Puerto Rico for Appointment as

 Trustees Under 11 U.S.C. § 926, Docket Entry No. 5273.)

                On November 19, 2019, the Bondholders filed the instant renewed Motion. The

 Motion alleges that ERS and its creditors have been financially disadvantaged by the willingness

 of the Oversight Board to “enact and defend” the Pay-Go Legislation. (Motion at 19.) The

 Bondholders contend that the Oversight Board’s simultaneous representation of both the

 Commonwealth and ERS 4 constitutes an “unresolvable” conflict of interest that is demonstrated

 by the Oversight Board’s willingness to support and defend the Pay-Go Legislation

 notwithstanding its duties to ERS. (Motion at 16-19.) The Bondholders further argue that time

 for commencement of litigation challenging asset transfers in connection with the Pay-Go

 Legislation is of the essence because the Tolling Stipulation only extends the applicable statute

 of limitations periods by 270 days. (Reply in Support of Renewed Motion of Certain Secured

 Creditors of the Employees Retirement System of the Government of the Commonwealth of

 Puerto Rico for Appointment as Trustees Under 11 U.S.C. § 926 at 15, Docket Entry No. 9391.)

                As Exhibit A to the Motion, the Bondholders filed a proposed Adversary

 Complaint (Docket Entry No. 9260-1) pleading two causes of action arising out of the Pay-Go

 Legislation. The two proposed claims for relief seek avoidance pursuant to Section 549(a) of the

 Bankruptcy Code, 11 U.S.C. § 549(a), and Section 544(a) of the Bankruptcy Code, 11 U.S.C.

 § 544(a), respectively, of alleged transfers effected by the Pay-Go Legislation.




 4
        The Oversight Board is the representative of the Debtors in the above-captioned Title III
        cases. 48 U.S.C. § 2175(b).


 200107 MEM ORDER RE ERS 926 MOT.DOCX             VERSION JANUARY 7, 2020                            4
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                          Desc: Main
                          Document
                            Document PagePage13
                                              5 of 9
                                                   26



                The Puerto Rico Fiscal Agency and Financial Advisory Authority, the Oversight

 Board, and the Official Committee of Retired Employees of the Commonwealth of Puerto Rico

 filed objections to the Motion (Docket Entry Nos. 9342, 9345, and 9346, respectively).



                                              DISCUSSION

                Section 926(a) of the Bankruptcy Code provides that, “[i]f the debtor refuses to

 pursue a cause of action under section 544, 545, 547, 548, 549(a), or 550 of [the Bankruptcy

 Code], then on request of a creditor, the court may appoint a trustee to pursue such cause of

 action.” 11 U.S.C.A. § 926(a) (West 2016).

                As the Court explained in connection with a prior motion seeking appointment of

 a Commonwealth trustee pursuant to Section 926 of the Bankruptcy Code in these cases, it must

 consider the particular circumstances of the case in determining whether the appointment of a

 trustee is appropriate. (See Tr. of April 24, 2019 Hr’g at 161:3-11, Docket Entry No. 6538.)

 Decisions analyzing the authority of creditors of private entities to initiate adversary proceedings

 on behalf of a chapter 11 estate are instructive in this regard. See, e.g., In re STN Enters., 779

 F.2d 901, 904 (2d Cir. 1985); In re Sabine Oil & Gas Corp., 547 B.R. 503, 514-15 (Bankr.

 S.D.N.Y. 2016). Generally, to obtain derivative standing to sue on a private debtor’s behalf,

 courts require a movant to establish that: (i) there are colorable claims for relief that on

 appropriate proof would support a recovery, and (ii) the debtor unjustifiably failed to bring suit.

                These considerations are important in the PROMESA context as well. Even more

 important here are the structure and purpose of PROMESA which, like Chapter 9 of the

 Bankruptcy Code, affords a degree of protection and respect to the decisions of governmental

 entities that is not afforded to the decisions of private debtors, who are subject to more extensive




 200107 MEM ORDER RE ERS 926 MOT.DOCX               VERSION JANUARY 7, 2020                            5
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                      Desc: Main
                          Document
                            Document PagePage14
                                              6 of 9
                                                   26



 court control. In the context of a municipal bankruptcy case, at least one court has cautioned that

 “[c]ourts should be loath to appoint a trustee [under Section 926] given that the court’s limited

 powers in a chapter 9 case are best understood as operating within the context of constitutional

 and federalism concerns.” In re New York City Off-Track Betting Corp., No. 09-17121 MG,

 2011 WL 309594, at *4 (Bankr. S.D.N.Y. Jan. 25, 2011). Moreover, Collier on Bankruptcy

 warns that, in addressing a motion under Section 926, courts should not “permit a motion for a

 trustee to be used by creditors as a bargaining lever in negotiations over the plan . . . [and] the

 process should not be taken out of the debtor’s hands by the appointment of a trustee to upset the

 delicate balance among competing interests that must be preserved for successful plan

 negotiation, formulation, and solicitation.” 6 Alan N. Resnick & Henry J. Sommer, COLLIER ON

 BANKRUPTCY ¶ 926.02 (16th ed. 2019). Caution in this regard is particularly warranted in these

 cases brought under Title III of PROMESA, which gives the Oversight Board sole authority to

 propose a plan of adjustment. 48 U.S.C. § 2172(a).

                As noted above, the instant Motion for the appointment of a trustee to pursue ERS

 claims relies in significant part on allegations that the Oversight Board operates under an

 unresolvable conflict of interest due to its representation of both the Commonwealth and ERS in

 these Title III Cases. The Bondholders allege that the Oversight Board’s conflicting roles have

 resulted in choices by the Oversight Board that favor the Commonwealth and its creditors at the

 expense of ERS and its creditors and assert that appointment of a trustee pursuant to Section 926

 would permit actors who adequately represent the interests of ERS and its creditors to challenge

 postpetition acts of the Commonwealth that the Bondholders allege have injured their interests.

                The Bondholders’ argument does not, however, recognize the significance of the

 unique statutory scheme crafted by Congress to govern these proceedings and the unique nature




 200107 MEM ORDER RE ERS 926 MOT.DOCX               VERSION JANUARY 7, 2020                            6
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                       Desc: Main
                          Document
                            Document PagePage15
                                              7 of 9
                                                   26



 of the debtors that are the subject of these Title III cases. PROMESA provides for the

 appointment of a single Oversight Board that will act as the sole statutory representative of a

 territory and each of its covered territorial instrumentalities in their Title III cases. 48 U.S.C.

 §§ 2162, 2175. PROMESA provides for significant deference to the prerogatives of the

 governmental debtors and of their statutory representative and makes clear that Congress

 intended to preserve governmental debtors’ ability to initiate transactions affecting their assets. 5

 PROMESA borrows many provisions from Chapter 9 of the Bankruptcy Code, which “was

 drafted to assure that application of the federal bankruptcy power would not infringe upon the

 sovereignty, powers and rights of the states, including, presumably, states alleged to have a

 conflict of interest.” In re Richmond Unified Sch. Dist., 133 B.R. 221, 226 (Bankr. N.D. Cal.

 1991) (footnote omitted).

                Section 303 of PROMESA—which is modeled on Section 903 of the Bankruptcy

 Code—preserves the authority of territories to exercise “political or governmental powers,” 48

 U.S.C. § 2163. Section 305 of PROMESA—which is modeled on Section 904 of the

 Bankruptcy Code—prohibits the Court from interfering with Title III debtors’ property and

 political or governmental powers absent the Oversight Board’s consent, 48 U.S.C. § 2165.

 Section 312(a) of PROMESA provides the Oversight Board with exclusive authority to file plans

 of adjustment with respect to Title III debtors, 48 U.S.C. § 2172(a).

                This Court and others have recognized that, unlike the commercial focus of

 bankruptcy cases of private entities, the “primary purpose” of governmental insolvency

 proceedings “is not future profit, but rather continued provision of public services.” In re Mount




 5
        Among other things, PROMESA does not incorporate Section 363 of the Bankruptcy
        Code. See 48 U.S.C. § 2161(a).


 200107 MEM ORDER RE ERS 926 MOT.DOCX               VERSION JANUARY 7, 2020                              7
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                    Desc: Main
                          Document
                            Document PagePage16
                                              8 of 9
                                                   26



 Carbon Metro. Dist., 242 B.R. 18, 34 (Bankr. D. Colo. 1999). The goal of these PROMESA

 cases thus is not merely to maximize creditors’ recoveries. Rather, these restructuring cases

 require a more holistic approach that focuses on the continuation and future of a government and

 its instrumentalities and their ability to meet the needs of the Commonwealth’s residents as well

 as provide proper recompense of creditors.

                Against that backdrop, and taking into account the potentially strong defenses to

 the Bondholders’ claims laid out in the briefs opposing the Motion, the Oversight Board’s

 unwillingness to pursue the claims pleaded in the Bondholders’ proposed complaint is neither

 unjustified nor unreasonable. Specifically, it is not unreasonable for the Oversight Board—

 which has been established as an entity within the Commonwealth government 6—to decline to

 cause ERS to challenge the authority of the Commonwealth government to enact legislation

 restructuring and reforming its pension system in aid of the reorganization of the government of

 Puerto Rico and its instrumentalities. The Oversight Board is designated, in the first instance, as

 the entity that makes important strategic and tactical judgments in managing these restructuring

 proceedings, and it necessarily does so in a holistic manner. While pursuing returns for creditors

 of each debtor is an important element of those judgments, it is not the exclusive end point of the

 Oversight Board’s task. The needs, concerns and future of a political entity that is the home of

 millions of American citizens, as well as the needs, concerns and rights of a broad range of

 parties in interest and the ability to propose confirmable plans of adjustment, are all implicated

 here. The Oversight Board has been given the responsibility of balancing and prioritizing the

 relevant issues and concerns in developing fiscal arrangements and plans of adjustment, and it is

 entitled to a measure of deference in carrying out this responsibility. Accordingly, the Court



 6
        See 48 U.S.C. § 2121(c)(1).


 200107 MEM ORDER RE ERS 926 MOT.DOCX              VERSION JANUARY 7, 2020                            8
Case:17-03283-LTS Doc#:9712
                  Doc#:9723 Filed:01/08/20
                             Filed:01/07/20 Entered:01/08/20
                                             Entered:01/07/20 12:27:02
                                                              12:15:06                   Desc: Main
                          Document
                            Document PagePage17
                                              9 of 9
                                                   26



 declines to exercise any power it might have under Section 926 of the Bankruptcy Code to grant

 the relief sought by the moving Bondholders.

               This decision does not foreclose the creditors’ abilities to pursue claims on

 account of the actions and decisions of the Commonwealth, the Oversight Board, and ERS with

 which they disagree. The Bondholders have vigorously sought to protect their financial interests

 and have challenged the Commonwealth’s Pay-Go Legislation on multiple fronts and on a wide

 range of theories. Those proceedings will continue in due course.



                                           CONCLUSION

               For the foregoing reasons, the Motion is denied. This Memorandum Order

 resolves Docket Entry No. 9260 in Case No. 17-3282 and Docket Entry No. 704 in Case No. 17-

 3566.



         SO ORDERED.
 Dated: January 7, 2020


                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




 200107 MEM ORDER RE ERS 926 MOT.DOCX            VERSION JANUARY 7, 2020                          9
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage18
                                              1 of 9
                                                   26



                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF PUERTO RICO
 ----------------------------------------------------------x
 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of                                                 No. 17 BK 3283-LTS

 THE COMMONWEALTH OF PUERTO RICO                                              (Jointly Administered)
 et al.,

                            Debtors. 1
 ----------------------------------------------------------x
 In re:                                                                       PROMESA
                                                                              Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of                                                 No. 17 BK 3566-LTS

 THE EMPLOYEES RETIREMENT SYSTEM
 OF THE GOVERNMENT OF THE
 COMMONWEALTH OF PUERTO RICO,

                            Debtor.
 ----------------------------------------------------------x

         MEMORANDUM OPINION AND ORDER DENYING RENEWED MOTION OF CERTAIN
     SECURED CREDITORS OF THE EMPLOYEES RETIREMENT SYSTEM OF THE GOVERNMENT OF
  THE COMMONWEALTH OF PUERTO RICO FOR APPOINTMENT AS TRUSTEES UNDER 11 U.S.C. § 926



 1
         The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
         number and the last four (4) digits of each Debtor’s federal tax identification number, as
         applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy
         Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
         Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS)
         (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation
         Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567-LTS) (Last Four Digits of Federal
         Tax ID: 3808); (iv) Employees Retirement System of the Government of the Commonwealth
         of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of
         Federal Tax ID: 9686); (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy
         Case No. 17-BK-4780-LTS) (Last Four Digits of Federal Tax ID: 3747); and (vi) Puerto Rico
         Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19-BK-5523-LTS) (Last Four
         Digits of Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy Case
         numbers due to software limitations).


 200107 MEM ORDER RE ERS 926 MOT.DOCX                      VERSION JANUARY 7, 2020                     1
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage19
                                              2 of 9
                                                   26



                Before the Court is the Renewed Motion of Certain Secured Creditors of the

 Employees Retirement System of the Government of the Commonwealth of Puerto Rico for

 Appointment as Trustees Under 11 U.S.C. § 926 (Docket Entry No. 9260 in Case No. 17-3283,

 the “Motion”). 2 The Motion was filed by certain holders of bonds (the “Bondholders”) issued by

 the Employees Retirement System of the Government of the Commonwealth of Puerto Rico

 (“ERS”). It requests entry of an order appointing the Bondholders as trustees of ERS under

 Section 926(a) of the Bankruptcy Code, 11 U.S.C. § 926(a), 3 for the purpose of prosecuting

 certain avoidance claims. In the alternative, the Motion seeks appointment of a third party as

 trustee to pursue those claims, with the trustee’s fees and expenses to be paid by ERS.

                The Court has subject matter jurisdiction of this contested matter pursuant to 48

 U.S.C. § 2166(a). The Court heard oral argument on the Motion on December 11, 2019 (the

 “Hearing”). Having considered carefully all of the submissions and arguments made in

 connection with the Motion, the Court denies the Motion for the following reasons.



                                            BACKGROUND

                The Motion arises against a backdrop of extensive litigation by the Bondholders

 related to their assertion that certain public pension-related legislation (the “Pay-Go

 Legislation”) enacted by the Commonwealth of Puerto Rico (the “Commonwealth”) after the

 commencement of the above-captioned Title III Cases, “at the . . . behest” of the Financial



 2
        All docket entry references herein are to entries in Case No. 17-3283, unless otherwise
        specified.
 3
        The sections of the Bankruptcy Code cited in this Memorandum Opinion and Order are
        made applicable in the above-captioned cases by Section 301(a) of the Puerto Rico
        Oversight, Management, and Economic Stability Act (“PROMESA”), 48 U.S.C.
        § 2161(a).


 200107 MEM ORDER RE ERS 926 MOT.DOCX              VERSION JANUARY 7, 2020                          2
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage20
                                              3 of 9
                                                   26



 Oversight and Management Board for Puerto Rico (the “Oversight Board”), wrongfully

 “purport[ed] to dismantle ERS and transfer all of ERS’s assets, including its revenues and its

 right to receive revenues, to the Commonwealth.” (Motion at 2.) According to the Bondholders,

 the Pay-Go Legislation left ERS insolvent and unable to fulfill its obligations to the

 Bondholders. (Motion at 15.) Those and related allegations underpin the Bondholders’ positions

 in several past and current adversary proceedings, contested matters, and civil actions brought in

 this Court and elsewhere. (See, e.g., Altair Global Credit Opportunities Fund (A), LLC v.

 Commonwealth of Puerto Rico, Adv. Proc. No. 17-219-LTS; Altair Global Credit Opportunities

 Fund (A), LLC v. Commonwealth of Puerto Rico, Adv. Proc. No. 17-220-LTS; ERS

 Bondholders’ Motion and Request for Allowance and Payment of Post-Petition and

 Administrative Expense Claims, Docket Entry No. 9294.)

                On February 19, 2019, the Bondholders filed a motion substantially similar to the

 instant Motion. (Motion of Certain Secured Creditors of the Employees Retirement System of the

 Government of the Commonwealth of Puerto Rico for Appointment as Trustees Under 11 U.S.C.

 § 926, Docket Entry No. 5169, the “First Section 926 Motion”). Prior to the hearing on the First

 Section 926 Motion, the Oversight Board and the Puerto Rico Fiscal Agency and Financial

 Advisory Authority entered into a stipulation tolling for 270 days the statutes of limitations

 applicable to certain Commonwealth avoidance claims pursuant to sections 546(a) and 549(d) of

 the Bankruptcy Code. (Stipulation Between the Commonwealth of Puerto Rico and the

 Employees Retirement System of the Government of the Commonwealth of Puerto Rico

 Regarding the Tolling of Statute of Limitations and Order, Docket Entry No. 5271, the “Tolling

 Stipulation”). The Bondholders subsequently withdrew the First Section 926 Motion. (Notice of

 Withdrawal Without Prejudice of Motion of Certain Secured Creditors of the Employees




 200107 MEM ORDER RE ERS 926 MOT.DOCX              VERSION JANUARY 7, 2020                        3
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage21
                                              4 of 9
                                                   26



 Retirement System of the Government of the Commonwealth of Puerto Rico for Appointment as

 Trustees Under 11 U.S.C. § 926, Docket Entry No. 5273.)

                On November 19, 2019, the Bondholders filed the instant renewed Motion. The

 Motion alleges that ERS and its creditors have been financially disadvantaged by the willingness

 of the Oversight Board to “enact and defend” the Pay-Go Legislation. (Motion at 19.) The

 Bondholders contend that the Oversight Board’s simultaneous representation of both the

 Commonwealth and ERS 4 constitutes an “unresolvable” conflict of interest that is demonstrated

 by the Oversight Board’s willingness to support and defend the Pay-Go Legislation

 notwithstanding its duties to ERS. (Motion at 16-19.) The Bondholders further argue that time

 for commencement of litigation challenging asset transfers in connection with the Pay-Go

 Legislation is of the essence because the Tolling Stipulation only extends the applicable statute

 of limitations periods by 270 days. (Reply in Support of Renewed Motion of Certain Secured

 Creditors of the Employees Retirement System of the Government of the Commonwealth of

 Puerto Rico for Appointment as Trustees Under 11 U.S.C. § 926 at 15, Docket Entry No. 9391.)

                As Exhibit A to the Motion, the Bondholders filed a proposed Adversary

 Complaint (Docket Entry No. 9260-1) pleading two causes of action arising out of the Pay-Go

 Legislation. The two proposed claims for relief seek avoidance pursuant to Section 549(a) of the

 Bankruptcy Code, 11 U.S.C. § 549(a), and Section 544(a) of the Bankruptcy Code, 11 U.S.C.

 § 544(a), respectively, of alleged transfers effected by the Pay-Go Legislation.




 4
        The Oversight Board is the representative of the Debtors in the above-captioned Title III
        cases. 48 U.S.C. § 2175(b).


 200107 MEM ORDER RE ERS 926 MOT.DOCX             VERSION JANUARY 7, 2020                            4
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage22
                                              5 of 9
                                                   26



                The Puerto Rico Fiscal Agency and Financial Advisory Authority, the Oversight

 Board, and the Official Committee of Retired Employees of the Commonwealth of Puerto Rico

 filed objections to the Motion (Docket Entry Nos. 9342, 9345, and 9346, respectively).



                                              DISCUSSION

                Section 926(a) of the Bankruptcy Code provides that, “[i]f the debtor refuses to

 pursue a cause of action under section 544, 545, 547, 548, 549(a), or 550 of [the Bankruptcy

 Code], then on request of a creditor, the court may appoint a trustee to pursue such cause of

 action.” 11 U.S.C.A. § 926(a) (West 2016).

                As the Court explained in connection with a prior motion seeking appointment of

 a Commonwealth trustee pursuant to Section 926 of the Bankruptcy Code in these cases, it must

 consider the particular circumstances of the case in determining whether the appointment of a

 trustee is appropriate. (See Tr. of April 24, 2019 Hr’g at 161:3-11, Docket Entry No. 6538.)

 Decisions analyzing the authority of creditors of private entities to initiate adversary proceedings

 on behalf of a chapter 11 estate are instructive in this regard. See, e.g., In re STN Enters., 779

 F.2d 901, 904 (2d Cir. 1985); In re Sabine Oil & Gas Corp., 547 B.R. 503, 514-15 (Bankr.

 S.D.N.Y. 2016). Generally, to obtain derivative standing to sue on a private debtor’s behalf,

 courts require a movant to establish that: (i) there are colorable claims for relief that on

 appropriate proof would support a recovery, and (ii) the debtor unjustifiably failed to bring suit.

                These considerations are important in the PROMESA context as well. Even more

 important here are the structure and purpose of PROMESA which, like Chapter 9 of the

 Bankruptcy Code, affords a degree of protection and respect to the decisions of governmental

 entities that is not afforded to the decisions of private debtors, who are subject to more extensive




 200107 MEM ORDER RE ERS 926 MOT.DOCX               VERSION JANUARY 7, 2020                            5
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage23
                                              6 of 9
                                                   26



 court control. In the context of a municipal bankruptcy case, at least one court has cautioned that

 “[c]ourts should be loath to appoint a trustee [under Section 926] given that the court’s limited

 powers in a chapter 9 case are best understood as operating within the context of constitutional

 and federalism concerns.” In re New York City Off-Track Betting Corp., No. 09-17121 MG,

 2011 WL 309594, at *4 (Bankr. S.D.N.Y. Jan. 25, 2011). Moreover, Collier on Bankruptcy

 warns that, in addressing a motion under Section 926, courts should not “permit a motion for a

 trustee to be used by creditors as a bargaining lever in negotiations over the plan . . . [and] the

 process should not be taken out of the debtor’s hands by the appointment of a trustee to upset the

 delicate balance among competing interests that must be preserved for successful plan

 negotiation, formulation, and solicitation.” 6 Alan N. Resnick & Henry J. Sommer, COLLIER ON

 BANKRUPTCY ¶ 926.02 (16th ed. 2019). Caution in this regard is particularly warranted in these

 cases brought under Title III of PROMESA, which gives the Oversight Board sole authority to

 propose a plan of adjustment. 48 U.S.C. § 2172(a).

                As noted above, the instant Motion for the appointment of a trustee to pursue ERS

 claims relies in significant part on allegations that the Oversight Board operates under an

 unresolvable conflict of interest due to its representation of both the Commonwealth and ERS in

 these Title III Cases. The Bondholders allege that the Oversight Board’s conflicting roles have

 resulted in choices by the Oversight Board that favor the Commonwealth and its creditors at the

 expense of ERS and its creditors and assert that appointment of a trustee pursuant to Section 926

 would permit actors who adequately represent the interests of ERS and its creditors to challenge

 postpetition acts of the Commonwealth that the Bondholders allege have injured their interests.

                The Bondholders’ argument does not, however, recognize the significance of the

 unique statutory scheme crafted by Congress to govern these proceedings and the unique nature




 200107 MEM ORDER RE ERS 926 MOT.DOCX               VERSION JANUARY 7, 2020                            6
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage24
                                              7 of 9
                                                   26



 of the debtors that are the subject of these Title III cases. PROMESA provides for the

 appointment of a single Oversight Board that will act as the sole statutory representative of a

 territory and each of its covered territorial instrumentalities in their Title III cases. 48 U.S.C.

 §§ 2162, 2175. PROMESA provides for significant deference to the prerogatives of the

 governmental debtors and of their statutory representative and makes clear that Congress

 intended to preserve governmental debtors’ ability to initiate transactions affecting their assets. 5

 PROMESA borrows many provisions from Chapter 9 of the Bankruptcy Code, which “was

 drafted to assure that application of the federal bankruptcy power would not infringe upon the

 sovereignty, powers and rights of the states, including, presumably, states alleged to have a

 conflict of interest.” In re Richmond Unified Sch. Dist., 133 B.R. 221, 226 (Bankr. N.D. Cal.

 1991) (footnote omitted).

                Section 303 of PROMESA—which is modeled on Section 903 of the Bankruptcy

 Code—preserves the authority of territories to exercise “political or governmental powers,” 48

 U.S.C. § 2163. Section 305 of PROMESA—which is modeled on Section 904 of the

 Bankruptcy Code—prohibits the Court from interfering with Title III debtors’ property and

 political or governmental powers absent the Oversight Board’s consent, 48 U.S.C. § 2165.

 Section 312(a) of PROMESA provides the Oversight Board with exclusive authority to file plans

 of adjustment with respect to Title III debtors, 48 U.S.C. § 2172(a).

                This Court and others have recognized that, unlike the commercial focus of

 bankruptcy cases of private entities, the “primary purpose” of governmental insolvency

 proceedings “is not future profit, but rather continued provision of public services.” In re Mount




 5
        Among other things, PROMESA does not incorporate Section 363 of the Bankruptcy
        Code. See 48 U.S.C. § 2161(a).


 200107 MEM ORDER RE ERS 926 MOT.DOCX               VERSION JANUARY 7, 2020                              7
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage25
                                              8 of 9
                                                   26



 Carbon Metro. Dist., 242 B.R. 18, 34 (Bankr. D. Colo. 1999). The goal of these PROMESA

 cases thus is not merely to maximize creditors’ recoveries. Rather, these restructuring cases

 require a more holistic approach that focuses on the continuation and future of a government and

 its instrumentalities and their ability to meet the needs of the Commonwealth’s residents as well

 as provide proper recompense of creditors.

                Against that backdrop, and taking into account the potentially strong defenses to

 the Bondholders’ claims laid out in the briefs opposing the Motion, the Oversight Board’s

 unwillingness to pursue the claims pleaded in the Bondholders’ proposed complaint is neither

 unjustified nor unreasonable. Specifically, it is not unreasonable for the Oversight Board—

 which has been established as an entity within the Commonwealth government 6—to decline to

 cause ERS to challenge the authority of the Commonwealth government to enact legislation

 restructuring and reforming its pension system in aid of the reorganization of the government of

 Puerto Rico and its instrumentalities. The Oversight Board is designated, in the first instance, as

 the entity that makes important strategic and tactical judgments in managing these restructuring

 proceedings, and it necessarily does so in a holistic manner. While pursuing returns for creditors

 of each debtor is an important element of those judgments, it is not the exclusive end point of the

 Oversight Board’s task. The needs, concerns and future of a political entity that is the home of

 millions of American citizens, as well as the needs, concerns and rights of a broad range of

 parties in interest and the ability to propose confirmable plans of adjustment, are all implicated

 here. The Oversight Board has been given the responsibility of balancing and prioritizing the

 relevant issues and concerns in developing fiscal arrangements and plans of adjustment, and it is

 entitled to a measure of deference in carrying out this responsibility. Accordingly, the Court



 6
        See 48 U.S.C. § 2121(c)(1).


 200107 MEM ORDER RE ERS 926 MOT.DOCX              VERSION JANUARY 7, 2020                            8
Case:17-03283-LTS
Case:17-03566-LTS Doc#:9723
                  Doc#:763 Filed:01/07/20
                             Filed:01/08/20 Entered:01/07/20
                                             Entered:01/08/2012:09:22
                                                             12:27:02 Desc:
                                                                      Desc:Main
                                                                            Main
                          Document
                            Document PagePage26
                                              9 of 9
                                                   26



 declines to exercise any power it might have under Section 926 of the Bankruptcy Code to grant

 the relief sought by the moving Bondholders.

               This decision does not foreclose the creditors’ abilities to pursue claims on

 account of the actions and decisions of the Commonwealth, the Oversight Board, and ERS with

 which they disagree. The Bondholders have vigorously sought to protect their financial interests

 and have challenged the Commonwealth’s Pay-Go Legislation on multiple fronts and on a wide

 range of theories. Those proceedings will continue in due course.



                                           CONCLUSION

               For the foregoing reasons, the Motion is denied. This Memorandum Order

 resolves Docket Entry No. 9260 in Case No. 17-3282 and Docket Entry No. 704 in Case No. 17-

 3566.



         SO ORDERED.
 Dated: January 7, 2020


                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




 200107 MEM ORDER RE ERS 926 MOT.DOCX            VERSION JANUARY 7, 2020                          9
